        Case 3:18-cv-01960-BR     Document 23     Filed 04/12/19   Page 1 of 2




Sharon Cousineau, OBN 011637
700 West Evergreen Boulevard
Vancouver, WA 98660
Phone: (360) 750-3789
Fax: (360) 750-3788
E-mail: sdcousineau@gmail.com
Attorneys for Plaintiff
Tiffany Hopkins



                     UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PORTLAND DIVISION

TIFFANY HOPKINS,                               Case No. 3:18-cv-01960-BR
             Plaintiff,                        NOTICE OF SETTLEMENT
      v.
CITIBANK, N.A.,
            Defendant.

      NOTICE IS HEREBY GIVEN that Plaintiff Tiffany Hopkins and Defendant
Citibank, N.A., have settled all claims between them in this matter. The parties are
in the process of completing the final settlement documents and Plaintiff expects to
file a Stipulation of Dismissal with Prejudice within the next sixty (60) days.
      The Plaintiff requests that the Court retain jurisdiction for any matters
related to completing and/or enforcing the settlement.


      Respectfully submitted this 12th day of April 2019.

                                              By:/s/ Sharon Cousineau .
                                              Sharon Cousineau
                                              Attorneys for Plaintiff
                                              Tiffany Hopkins



                                          1
        Case 3:18-cv-01960-BR      Document 23     Filed 04/12/19   Page 2 of 2




                         CERTIFICATE OF SERVICE
      I hereby certify that copy of the foregoing pleading was filed electronically
with the Clerk of Court using the CM/ECF system on the 12th day of April 2019.
Notice of this filing will be sent to the parties of record by operation of the Court’s
electronic filing system, including plaintiff’s counsel. Parties may access this
filing through the Court’s system.


/s/ Sharon Cousineau




                                           1
